Exhibit 10.1

PARTICIPATION AGREEMENT

Effective Date:       January 31, 2007        
Parties:                  Nautilus Poplar, LLC   
                                 825 East Speer Boulevard, Suite 100E 
                                 Denver, Colorado 80218          
                         (“Nautilus”)                                     and   
                                 Aspen Exploration Corporation 
                                 PO Box 22530 
                                 Bakersfield, California 93390-2530          
                          (“ASPEN”)     

Recitals:


A.    Nautilus, a Montana limited liability company, is a party to an Agreement
of Purchase and Sale (“PSA”) dated January 2, 2007 with Ballard Petroleum
Holdings, LLC pursuant to which Nautilus will acquire from Seller certain oil
and gas properties, rights and assets (as more specifically described in the
PSA, the “Assets”).


B.    Aspen, a Delaware corporation, desires to acquire from Nautilus an
undivided interest in the Assets subject to and promptly after the closing of
the sale and purchase transactions contemplated by the PSA (the “Closing”), and
Nautilus is willing to assign and transfer such undivided interest on the terms
and conditions of this Participation Agreement (this Agreement).

C.    Nautilus intends to finance a portion of the Purchase Price (as defined in
the PSA) for the Assets, and certain related cash bonding costs, through a
$3,335,000 credit facility (“Credit Facility”) established pursuant a Loan
Agreement dated February 12, 2007 between Nautilus, as borrower, and Jonah Bank
of Wyoming (“Bank”), as lender (the “Loan Agreement”).


D.    Aspen desires to participate in the benefits under the Credit Facility in
order to finance a portion of the price to be paid Nautilus for an undivided
interest in the Assets and a portion of Aspen’s share of the cash bonding costs,
and Nautilus is willing to allow such participation on the terms and conditions
of this Agreement.

E.    Nautilus intends to operate the Assets and to develop the Assets through
the management of Nautilus by its subsidiary, Nautilus Technical Group, LLC, a
Colorado limited liability company ("Nautilus Tech").

F.   Aspen desires to convey a portion of its interest in the Assets to Nautilus
Tech after Payout (as defined below).



--------------------------------------------------------------------------------

G.    HRC Partners LLC, another working interest owner according to terms of an
agreement similar to this, desires to evaluate the hydrocarbon potential of the
Assets insofar as they cover and affect certain formations.

Agreements:

In consideration of the Recitals, and for other good and valuable consideration,
the receipt and sufficiency of which is hereby acknowledged, and intending to be
bound hereby, Nautilus and Aspen (each a “Party” and collectively the
(“Parties”) hereby agree as follows:

ARTICLE I

SALE AND PURCHASE

     Section 1.1    Sale and Purchase.

     Subject to and immediately following the Closing under the PSA, and subject
to the terms and conditions hereof, effective January 1, 2007, Nautilus hereby
agrees to sell, assign, transfer, convey and set over to ASPEN, and ASPEN hereby
agrees to purchase from Nautilus, an undivided 12.5% of all of Nautilus’ right,
title, estate and interest (whether absolute or contingent, legal or beneficial)
in and to the Assets (such undivided 12.5% right, title, estate and interest
being referred to herein as the “ASPEN Assets”).

     Section 1.2    ASPEN Purchase Price; Payments by ASPEN.

 

     a.    The aggregate consideration to be paid by ASPEN for the ASPEN Assets
is the sum of One Million Three Hundred Eighty Seven Thousand Five Hundred
Dollars ($1,387,500) (the “ASPEN Purchase Price”). The ASPEN Purchase Price
shall be adjusted in proportion to any operating adjustments made to the
Purchase Price payable by Nautilus under Sections 2.5 and 7.1 of the PSA. The
ASPEN Purchase Price shall be payable as follows:


 

     i.    No later than 5:00 pm, Mountain Time, February 1, 2007, ASPEN shall
pay Nautilus the sum of One Million Twelve Thousand Five Hundred Dollars
($1,012,500) in immediately available funds by certified or cashiers’ check, or
by wire transfer to an account designated by Nautilus (the “ASPEN Cash
Payment”). ASPEN hereby authorizes and directs Nautilus, and Nautilus hereby
expressly and unconditionally undertakes and agrees, to remit the ASPEN Cash
Payment to Seller at Closing, and the ASPEN Cash Payment shall be credited
against the Purchase Price payable to Seller at Closing.


 

      ii.    At Closing, Nautilus shall remit, or cause to be remitted, to
Seller, from the loan proceeds under the Loan Agreement, an amount equal to the
difference between the ASPEN Purchase Price and the ASPEN Cash Payment, or Three
Hundred and Seventy Five Thousand Dollars ($375,000), which amount shall be
credited against the Purchase Price payable to Seller at Closing.




--------------------------------------------------------------------------------

 

      b.    Any adjustments to the ASPEN Purchase Price which are not determined
as of January 31 2007 shall be settled by payment to or by Nautilus and ASPEN,
as the case may be, without interest, as soon as practicable after January 31,
2007, and in any event no later than the date the final settlement between
Nautilus and Seller occurs under the PSA.


 

      c.    In addition to and simultaneously with the ASPEN Cash Payment, ASPEN
shall pay Nautilus;


 

     i.    the sum of up to Fifty Three Thousand Seven Hundred Fifty Dollars
($53,750) representing ASPEN’s 12.5% share of the estimated acquisition costs of
Four Hundred and Thirty Thousand Dollars ($430,000) incurred by Nautilus in the
connection with the acquisition of the Assets (the “Additional ASPEN Payment”).
At such time as the actual acquisition costs incurred by Nautilus are
determined, ASPEN shall pay Nautilus an amount, if any, by which such actual
costs exceed the Additional ASPEN Payment or, if applicable, Nautilus shall
refund to ASPEN an amount, if any, by which such actual costs are less than the
Additional ASPEN Payment;


 

     ii.    the sum of up to Nine Thousand Three Hundred Seventy Five Dollars
($9,375) representing ASPEN’s 12.5% share of the cost (estimated at Seventy-Five
Thousand Dollars ($75,000)) of a Bureau of Indian Affairs cash bond relating to
the Assets; and


 

      iii.    at the request of Nautilus, ASPEN’s proportionate share of the
cost of any additional bond or bond amount required by the Environmental
Protection Agency (“EPA”) in excess of the $235,000 EPA bond to be secured by a
letter of credit issued by the Bank pursuant to the Credit Facility.


 

      d.    At Closing, Nautilus shall apply, or cause to be applied, from the
loan proceeds under the Loan Agreement, an amount equal to ASPEN’s proportionate
12.5% share of the out-of-pocket cost to Nautilus of a Bureau of Land Management
bond (in the principal amount of $25,000), a Montana Board of Oil & Gas bond (in
the principal amount of $75,000), and an EPA bond (in the principal amount of
$235,000), which amount in the aggregate is estimated to be $ 3,335.00 (the
“ASPEN Bond Premium Amount”).


 

      e.    Notwithstanding anything herein to the contrary, in the event the
Closing under the PSA does not occur by February 28, 2007, or the PSA is
otherwise terminated, Nautilus shall, on the first business day following such
date or termination, return the ASPEN Cash Payment and Additional ASPEN Payment
to ASPEN, without interest.




--------------------------------------------------------------------------------

     Section 1.3    Conveyances by Nautilus.

     No later than the first business day following the Closing under the PSA,
Nautilus shall execute and deliver to ASPEN one or assignments and bills of
sale, and deeds, in recordable form, conveying to ASPEN an undivided 12.5% of
all Nautilus’ right, title and estate and interest in and to the Assets,
together with a corresponding interest in Nautilu’ rights, benefits and
privileges under the PSA, subject to the lien of and security interest created
by a mortgage or deed of trust and financing statements executed by Nautilus in
favor of the Bank (the “Bank Lien”) and containing an assignment obligation to
Nautilus Tech effective on the Date of Payout as set forth in Section 4.2 below,
but in each case free and clear of all other liens, claims and encumbrances
arising by, through or under Nautilus, and containing other terms, conditions
and provisions reasonably acceptable to ASPEN. Nautilus shall also execute and
deliver to ASPEN one or more assignments on appropriate federal, state or tribal
forms conveying a corresponding interest in any of the Assets which are federal,
state or tribal leases (together the recordable conveyances and deeds, the
“Conveyances”). All Conveyances shall be effective as of the same date and time
as the conveyances of the Assets from Seller to Nautilus. With the consent and
at the direction of ASPEN, Nautilus shall deliver the executed Conveyances to
the Bank for recordation purposes. The Parties acknowledge and agree that the
execution and delivery by Nautilus of the Conveyances, and delivery by ASPEN of
the ASPEN Cash Payment and ASPEN Loan Proceeds (as defined in Section 2.1
below), are to be treated as simultaneous conditions precedent, and that failure
of Nautilus to timely execute and deliver the Conveyances shall create an
immediate obligation on the part of Nautilus to return the ASPEN Cash Payment to
ASPEN and to assume sole and full responsibility for repaying the ASPEN Loan
Proceeds to the Bank under the terms of the Loan Agreement.

ARTICLE II

FINANCING

     Section 2.1    Credit Facility; ASPEN Loan Proceeds.

 

      a.    As between Nautilus and ASPEN, the Parties acknowledge and agree
that ASPEN shall be permitted to use and apply a proportionate 12.5% share of
the Credit Facility loan proceeds to fund a portion of its obligation to pay the
ASPEN Purchase Price under Section 1.2(a)(ii) above and the ASPEN Bond Premium
Amount under Section under Section 1.2(d) above. The aggregate amount of such
loan proceeds is estimated to be Forty Two Thousand Two Hundred Ninety Four
($42,294) and is referred to herein as the “ASPEN Loan Proceeds”.


 

      b.    ASPEN covenants and agrees with and for the benefit of Nautilus to
repay the ASPEN Loan Proceeds (plus interest) in proportionate amounts, on the
repayment schedule and pursuant to the other terms and conditions of the Loan
Agreement as fully as if ASPEN were a party to the Loan Agreement. Nautilus
agrees to use its reasonable best efforts to cause the Bank to consent to
repayment of the ASPEN Loan Proceeds by ASPEN directly to the Bank; provided
that if the Bank does not give such consent, ASPEN shall repay the ASPEN Loan
Proceeds (plus interest) to Nautilus, and Nautilus agrees to remit such amounts
to the Bank simultaneously with repayments made by Nautilus of its share of loan
proceeds. Nautilus covenants and agrees with and for the benefit of ASPEN to
repay its proportionate share of the loan (plus interest) under the Loan
Agreement in amounts, on the repayment schedule and pursuant to the other terms
and conditions of the Loan Agreement, and to obtain a release of the Bank Lien
promptly upon repayment in full of the loan under the Loan Agreement. ASPEN
acknowledges that until and unless the full amount of the loan (plus interest)
under the Loan Agreement is repaid, the ASPEN Assets shall be subject to and
encumbered by the Bank Lien.




--------------------------------------------------------------------------------

 

      c.    The Parties shall each be individually, and not jointly and
severally, liable for repayment of their respective proportionate shares of all
loan proceeds (plus interest) used or applied on their respective behalves under
the Loan Agreement.


     Section 2.2     Defaults.

 

     a.    Nautilus agrees to use its reasonable best efforts to cause the Bank
to deliver copies of demands, or default, nonpayment or similar notices, if any,
under the Loan Agreement to ASPEN simultaneously with delivery of any such
notices to Nautilus.


 

     b.    Upon receipt of any notice of default or similar notice from the
Bank, or otherwise upon becoming aware of a default in the performance of any
obligation of the other Party under Section 2.1(b) hereof or under the Loan
Agreement to repay any of the loan proceeds (plus interest) or otherwise to
perform any of the covenants under the Loan Agreement, which default shall not
have been timely cured by the defaulting Party, and subject to the rights of the
Guarantor under the Commercial Guaranty as described in Section 2.3 below, the
non-defaulting Party shall have the right, but not the obligation, to repay in
full all defaulted amounts plus any interest or penalties or to otherwise cure
the default.


 

      c.    Promptly upon receipt of written notice from the non-defaulting
Party that it has cured the defaulting Party’s default under Section 2.1(b)
hereof or under or with respect to the Loan Agreement, accompanied by
documentation evidencing the cure, the defaulting Party shall assign and
transfer to the non-defaulting Party all right, title, estate and interest of
the defaulting Party in and to the Assets, without warranty of title express or
implied, but free and clear of all liens, claims and encumbrances created by,
through or under the defaulting Party (other than the Bank Lien, unless released
prior thereto). The foregoing remedy shall be in addition to, and not in lieu
of, the rights and remedies of the non-defaulting Party set forth in Section 5.2
hereof.


     Section 2.3    Undertaking of Guarantor.

     ASPEN acknowledges that under that certain Commercial Guaranty in favor of
Bank dated January 31, 2007, Nikolay Bogachev (‘Guarantor”) guaranteed certain
obligations of Nautilus under the Credit Facility and that, in the event of a
default under the Loan Agreement, Guarantor has the right to cure the default
and to take an assignment of the promissory note executed in favor of the Bank
by Nautilus and the Bank Lien. ASPEN’s obligations hereunder to purchase and pay
for the ASPEN Assets are expressly subject to the condition that ASPEN shall
first have received from Guarantor a written undertaking in form and substance
reasonably satisfactory to ASPEN that Guarantor shall not, subject to and for so
long as ASPEN shall be not be in default of its obligation under Section 2.1(b)
hereof to repay the amount of the ASPEN Loan Proceeds (plus interest), foreclose
or seek to foreclose on the Bank Lien, or otherwise enforce or seek to enforce
any right or remedy available to him under the Bank Lien, applicable law or
otherwise, in each case insofar and only insofar as the Bank Lien covers,
affects and encumbers the ASPEN Assets.



--------------------------------------------------------------------------------

ARTICLE III

OPERATIONS; OTHER ACTIVITIES

     Section 3.1    Operator.

     The Parties acknowledge that at or after Closing, and subject to Section
11.20 of the PSA, Nautilus shall succeed Seller as operator of the Assets
pursuant to certain Unit Agreements, Unit Operating Agreements and Joint
Operating Agreements (collectively, the “Operating Agreements”) included in and
covering the Assets.

     Section 3.2    Certain Activities by HRC.

     After Closing, HRC Partners LLC shall be permitted to conduct certain
exploration and evaluation activities in or with respect to Assets insofar as
they cover and affect formations below the base of the Charles Formation as set
forth in the authority for expenditure and exploration proposal attached hereto
as Exhibit A (“HRC Exploration Activities”). Aspen shall have the right, but not
the obligation, to participate in the HRC Exploration Activities. In the event
Aspen (and any other working interest owner) so elects, it shall execute the
authority for expenditure, whereupon HRC shall charge Aspen and any other
electing working interest owners for their proportionate shares of the costs of
the HRC Exploration Activities. The Parties shall amend, and shall use their
reasonable best efforts to cause other owners of working interests in the Assets
covering such formations to agree to amend, to the extent necessary, all
Operating Agreements to incorporate the Farmout Terms dated January 22, 2007 and
attached hereto as Exhibit B.

     Section 3.3    Workover Expenses.

     Simultaneously with, and subject to, receipt of the executed Conveyances,
ASPEN shall remit to Nautilus the sum of Sixty Two Thousand Five Hundred Dollars
($62,500) as ASPEN’s proportionate share of the cost of workover activities
associated with the Assets for the first quarter of 2007 as set forth in the
2007 Operating Plan and Budget attached hereto as Exhibit C (the “Plan”). By
their execution hereof, ASPEN and Nautilus hereby agree to participate in and
pay for a proportionate share of the workover activities for the second quarter
of 2007 as set forth in the Plan. The aggregate estimated cost of the workover
activities contemplated for the first two quarters of 2007 is One Million Six
Hundred and Thirty Thousand Dollars ($1,630,000) to the 100% interest. Nautilus
represents that each other owner of a working interest in the Assets has also
agreed to participate in and pay a proportionate share of the cost of such
second quarter workover activities. Upon completion of the second quarter
workover activities contemplated by the Plan, Nautilus and ASPEN (and any other
working interest owners) shall meet to review the results of such activities and
to determine, pursuant to the applicable Unit Operating Agreement or joint
Operating Agreement, whether to proceed with, participate in and pay for the
additional workover activities contemplated for the balance of 2007 by the Plan
in amounts up to Three Million Two Hundred Thousand Dollars ($3,200,000). If and
after any such determination is made, either Nautilus or ASPEN fail to
participate in and pay for its proportionate share of the costs of such workover
activities, the non-consent penalties of the applicable Unit Operating Agreement
or joint Operating Agreement shall apply.



--------------------------------------------------------------------------------

     Section 3.4    Operating Agreements.

     ASPEN agrees to execute and be bound by any Unit Operating Agreements and
joint Operating Agreements affecting or included in the Assets.


ARTICLE IV

PAYOUT

     Section 4.1    Date of Payout.

     As used herein, “Date of Payout” shall mean the first day of the month
following the date on which cumulative revenues received by ASPEN (as shown by
ASPEN’s monthly statements) from the sale of production attributable to its
interest in the Assets (less, without duplication, royalties, overriding
royalties and other burdens on production, and severance, excise, property,
production and other taxes of any nature on such production or chargeable to
ASPEN’s interest in the Assets, paid or borne by ASPEN) first exceed the sum of
(a) one hundred and ten percent (110%) of all costs incurred by ASPEN in
acquiring the ASPEN’s Assets, including without limitation, the ASPEN Payment
and all financing, closing or other similar costs or expenses in connection with
such acquisition, (b) one hundred and ten percent (110%) of all working interest
costs incurred by ASPEN (as shown in ASPEN's monthly statements) in connection
with the drilling, testing, completing or plugging and abandoning, equipping and
connecting to and including the tanks or separator, any well on or included in
the Assets, plus (c) one hundred percent (100%) of the costs incurred by ASPEN
(as shown in ASPEN’s monthly statements), during the foregoing time period, in
connection with the operation of such wells and all other Assets, such
recoverable costs in clauses (b) and (c) being limited in each case to the those
chargeable to the joint account in accordance with the applicable Accounting
Procedure attached to the applicable Operating Agreement included in or
affecting the Assets. Notwithstanding the foregoing, all revenues received by
ASPEN from, and all costs incurred by ASPEN in connection with, the HRC
Exploration Activities shall be excluded from the Date of Payout calculation.

     Section 4.2     Assignment Upon Payout.

     The Conveyances shall provide that, effective as of the Date of Payout,
ASPEN shall be deemed to have assigned, and shall assign, to Nautilus Tech (who
shall be a party to the Conveyances) an undivided 20% of ASPEN’s right, title
and interest in and to the Assets, without warranty of title, express or
implied, subject to the Bank Lien (if applicable), but free and clear of all
liens, claims and encumbrances created by, through or under ASPEN; it being the
intention of the Parties that, from and after the Date of Payout, ASPEN shall
own, and the ASPEN Assets shall constitute, 10% of the rights, titles, estates
and interests in the Assets acquired by Nautilus from Seller.



--------------------------------------------------------------------------------

ARTICLE V

MISCELLANEOUS

     Section 5.1    Assignability.

 

      a.    Neither Party may assign its rights or delegate its obligations
under this Agreement without the prior written consent of the other Party, which
shall not be unreasonably withheld or delayed; provided that, by its execution
hereof, Nautilus hereby consents to any future assignment and delegation by
ASPEN of all or any portion of its rights and obligations hereunder to it’s
subsidiary companies or its designee. No such assignment or delegation shall be
effective unless the assignee or delegee agrees to assume and be bound by the
assigning or delegating Party’s obligations hereunder. Subject to the foregoing,
this Agreement shall bind and inure to the benefit of the Parties, their
successors and permitted assigns.


 

     b.    Nautilus shall not transfer all or any portion of its share of the
Assets, and ASPEN shall not transfer all or any portion of the ASPEN Assets
(other than to Hunter Energy LLC or its designee), unless (i) the transfer is
pursuant to a bona fide written offer to purchase (“Third Party Offer”) and (ii)
such portion of the Assets or ASPEN Assets, as applicable, are first offered to
the other Party on the terms set forth herein. If the transferring Party desires
to accept the Third Party Offer, it shall first make a written offer (“Offer”)
to sell such Assets or ASPEN Assets, as applicable, to the other Party on the
same terms and conditions as set forth in the Third Party Offer. The Offer shall
be accompanied by a copy of the Third Party Offer. The non-transferring Party
shall have the right for a period of thirty days after receipt of the Offer to
elect to purchase all, but not less than all, of the Assets or ASPEN Assets, as
applicable, so offered by the transferring Party by giving written notice of
this election to the transferring Party. If the non-transferring Party elects to
purchase the offered Assets or ASPEN Assets, as applicable, the purchase shall
be closed and payment made on the same terms and conditions as set forth in the
Offer. If the non-transferring Party does not elect to purchase the offered
Assets or ASPEN Assets, as applicable, the transferring Party may transfer the
offered Assets or ASPEN Assets, as applicable, to a third party on the same
terms and conditions as set forth in the Third Party Offer (except for
immaterial changes to the Offer which are no more favorable to the third party
transferee than the terms set forth in the Offer). If a transfer to a third
party is not made within sixty days after the non-transferring Party’s right to
purchase has terminated, and the transferring Party desires to transfer the
Assets or ASPEN Assets, as applicable, such transfer shall be made only after
again complying with the terms of this Section 5.1(b).




--------------------------------------------------------------------------------

     Section 5.2    Defaults.

     If either Party defaults in the timely and proper performance of any
obligation hereunder (time being of the essence), including without limitation
the covenants made to each other to repay to the Bank any and all loan proceeds
(plus interest) under the Loan Agreement, the non-defaulting Party shall be
entitled to exercise any and all rights and remedies (all of which shall be
cumulative and not exclusive), including specific performance of this Agreement
or claims for damages, which it may have against the defaulting Party, either at
law or in equity, for the breach of this Agreement, in whole or in part.

     Section 5.3    Relationship of the Parties.

     The Parties do not intend to create, nor shall this Agreement be construed
as creating, a mining or other partnership or association. This Agreement does
not render the Parties liable as partners. The liability of the Parties shall be
several and not joint or collective.

     Section 5.4    Arbitration.

     Any unresolved dispute or controversy arising under or in connection with
this Agreement shall be resolved by arbitration in accordance with the
procedures set forth in Article XVII of the Operating Agreement of Nautilus
attached hereto as Exhibit D.

     Section 5.5    Area of Mutual Interest.

     There is hereby created an area of mutual interest (“AMI”) between the
Parties as described on Exhibit E attached hereto for the duration of Nautilus’
ownership of the Assets from the Effective Date of this Agreement applicable to
the acquisition of oil and gas rights within the AMI. In the event either Party
acquires any oil and gas rights within the AMI after the Effective Date,
including rights acquired by virtue of farmouts or other contracts covering
lands within the AMI (collectively, “Oil and Gas Rights”), the acquiring Party
shall given written notice thereof to the non-acquiring Party. The non-acquiring
Party shall have a period of 30 days from receipt of such notice to acquire its
proportionate share of the Oil and Gas Rights by providing written notice to the
Acquiring Party within said period. If the non-acquiring Party timely elects to
acquire its proportionate share of the Oil and Gas Rights, it shall pay to the
acquiring Party its proportionate share of the cost of the acquisition and/or,
in the case of a farmout or other agreement providing for certain performance
such as the drilling of a well, agree to bear its proportionate share of the
cost of any performance required to earn thereunder. Thereupon, the acquiring
Party shall immediately execute and deliver the appropriate assignment or deed,
without warranty of title, to the non-acquiring Party, and thereafter the
jointly-owned Oil and Gas Rights shall be subject to the terms of the applicable
Unit Operating Agreement or joint Operating Agreement. In the event the
non-acquiring Party elects not to acquire its proportionate share of the Oil and
Gas Rights, or fails to timely make its election, the acquiring Party shall
thereafter own such Oil and Gas Rights and such rights shall be excluded from
such Operating Agreements.



--------------------------------------------------------------------------------

     Section 5.6    Entire Agreement.

     This Agreement, the exhibits hereto, and the Unit Agreements, Unit
Operating Agreements and Operating Agreements referred to herein contain the
entire agreement of the Parties and supersede all previous agreements or
communications between the Parties, verbal or written, with regard to the
subject matter hereof.

     Section 5.7    Governing Law.

     This Agreement shall be governed by, and interpreted in accordance with,
the laws of the State of Colorado.

     Section 5.8    Counterparts.

     This Agreement may be executed by signing the original or a counterpart
thereof. If this Agreement is executed in counterparts, all counterparts taken
together shall have the same effect as if all Parties had signed the same
instrument.

     Section 5.9    Third-Party Beneficiaries; Other Participants.

 

     a.    Nautilus Tech is an intended third-party beneficiary of this
Agreement, and shall be entitled to enforce the provisions of Section 4.2
against ASPEN. The Bank is an intended third-party beneficiary of this
Agreement, and shall be entitled to enforce the provisions of Section 2.1(b)
against the applicable Party. No other third-parties are intended to benefit by
the covenants, agreements, representations, warranties or any other terms or
provisions of this Agreement.


 

     b.    ASPEN and Nautilus acknowledge and agree that one or more third
parties will acquire interests in the Assets from Nautilus simultaneously with
ASPEN on terms similar to those set forth herein.


 

      c.    The Seller has made certain representations and warranties in the
PSA to Nautilus as the purchaser of the Assets. At the time of the completion of
the purchase by Nautilus, Nautilus is the sole purchaser under the PSA and is
entitled to 100% of the benefits of the Seller’s representations and warranties.
Under the terms of the PSA, Aspen is not entitled to directly rely on the
Seller’s representations and warranties. If, in Aspen’s reasonable judgment, any
of the Seller’s representations and warranties in the PSA prove to be
inaccurate, incomplete, or misleading in any material respect to the extent that
liability would exist under the PSA if asserted by Nautilus against the Seller,
Nautilus will enforce the representations and warranties in the PSA in its own
name, for the benefit of Aspen, unless Nautilus’; counsel issues his or her
written opinion to Aspen that such enforcement would not be reasonable in the
circumstances.


     Section 5.10    Amendments.

     This Agreement shall not be varied in its terms or amended by oral
agreement or by representations or otherwise other than by an instrument in
writing dated subsequent to the date hereof, and executed by a duly authorized
representative of each Party.



--------------------------------------------------------------------------------

     Section 5.11    Further Assurances.

     Each Party will, from time to time and at all times after Closing, without
further consideration, do such further acts and deliver such further assurances,
deeds and documents as shall be reasonably required in order to fully perform
and carry out the terms of this Agreement.

     Section 5.12    Severability.

     Should any of the provisions of this Agreement to any extent be held to be
invalid or unenforceable, the remainder of this Agreement shall continue in full
force and effect to the full extent possible.

     Section 5.13    Survival.

     The enforceability of the representations and warranties contained herein
are enforceable against the person making such representation or warranty in
accordance with the terms thereof notwithstanding any investigation by the party
seeking such enforcement.

     Section 5.14    Waiver.

     No provision of this Agreement may be waived, except by an agreement in
writing signed by all the Parties. A waiver of any term or provision shall not
be construed as a wavier of any other term or provision.

[signature page follows]



--------------------------------------------------------------------------------

     IN WITNESS WHEREOF, this Agreement is executed and effective as of the
Effective Date.

 

NAUTILUS:


 

Nautilus Poplar, LLC -


 

By:    Nautilus Technical Group, LLC,
its Managing Member


 

By:   /s/    Roland E. Blauer
Roland E. Blauer
Its Managing Member


 

ASPEN:


 

Aspen Exploration Corporation


 

By:   /s/    Robert A. Cohan
Robert A. Cohan President & CEO




--------------------------------------------------------------------------------

Exhibit “A”
to
Participation Agreement
dated effecive January 29,2007

Work proposal and Authority for Expenditure
Nisku &Duperow formation program

To identify and define potential exploration opportunities in formations deeper
than the base of the Charles “C” formation HRC Partners LLC will conduct
detailed petrographic sample analysis and log analysis on the existing sample
cuttings and logs on the wells drilled into the Nisku and Duperow formations in
the Popular Unit area and N.W. Popular Unit. The petrographic and log
interpretation work is expected to take approximately two months to complete,
after which HRC will present its technical findings to Nautilus/Aspen, propose
drilling on any new prospects, and market such prospects to industry partners in
accordance with the terms contained in Exhibit “B”.

Estimated program expenditures:              Petrographic and log interpretation
work  $25,000            Prospect marketing expense  $25,000    
                        Total cost estimate  $50,000      

WORKING INTEREST OWNER APPROVAL:


The undersigned party hereby agrees to and accepts the foregoing proposal and
cost estimate:

By:____________________________________

Date:___________________________________



--------------------------------------------------------------------------------

Exhibit “B”
to
Participation Agreement
dated effective January 31, 2007

Pursuant to that certain Work Proposal and Authority for Expenditure attached as
Exhibit A to this Participation Agreement, Hunter shall conduct certain
exploration activities in the Poplar field area with respect to the Nisku and
Duperow formations, which are situated below the current producing Charles
formations. In conjunction with this effort Nautilus (and specifically the
Nautilus Members) and Hunter agree as follows:

a.  

Nisku and Duperow formation prospects (deep prospects)

1.  

Hunter intends to evaluate, generate and market prospects in formations situated
deeper than the Charles “C” formation in the Poplar field area and has submitted
an authority for expenditure (AFE) to Nautilus detailing its estimate of the
costs and expenses (including the costs of it’s; employees/consultants) to
evaluate, generate and market these prospects.

2.  

Within 30 days if receipt of Hunter’s proposal, Nautilus shall make an election
to indicate whether or not it will participate in the proposed work as to it’s
interest. If Nautilus approves Hunter’s AFE, Nautilus will reimburse Hunter for
68.75% of its costs and expenses incurred in this effort, and thereafter have
the right to participate for up to, but not more than, 50% of its right, title
and interest in any such deep prospects generated by Hunter. In respect to any
well proposed by Hunter to a formation deeper than the Charles “C” formation,
Nautilus agrees to farmout to Hunter at least 50% of its interest. Such proposed
operations will be conducted under and governed by the applicable Operating
Agreement, provided however, in lieu of any non-consent provision contained in
the Operating Agreement, farmout terms for its non-participating interest shall
be as set out in a. or b. below (as applicable).

a.  

Nautilus   will farmout and assign its non participating interest (not less than
50%) in the proposed well and the corresponding Prospect Area from the base of
the Charles “C” formation down to the stratigraphic equivalent of total depth
drilled in the proposed well (excluding any currently producing formations)
subject to Nautilus’; reservation of a proportionately reduced 12.5% carry to
the casing point in the initial well and designated Prospect Area (Nautilus will
retain 12.5% of its right, title and interest in the Prospect Area in return for
a proportionately reduced 12.5% carry to casing point in the proposed well).
Further, Hunter will pay a consideration of $ 10.00 per net acre for the
relinquished net acres in the Prospect Area.




--------------------------------------------------------------------------------

b.  

In the event Nautilus (or a member thereof) does not fund its share of Hunter's
costs in evaluating, generating and marketing such prospects, Nautilus will
farmout and assign its non participating interest (not less than 50%) in the
proposed well and the corresponding Prospect Area from the base of the Charles
“C” formation down to the stratigraphic equivalent of total depth drilled in the
proposed well (excluding any currently producing formations) subject to
Nautilus’ reservation of a proportionately reduced 6.25% carry to the casing
point in the initial well and designated Prospect Area (Nautilus will retain
6.25% of its right, title and interest in the Prospect Area in return for a
proportionately reduced 6.25% carry to casing point in the proposed well).
Further, the Hunter will pay a consideration of $ 10.00 per net acre for the
relinquished net acres in the Prospect Area.

3.  

 Notwithstanding anything to the contrary contained herein, it is the intent
that Nautilus will not have the right to participate for more than 50% of its
working interest in any prospects generated by Hunter as to those formations
which are deeper in depth than the base of the Charles formation.




--------------------------------------------------------------------------------

EXHIBIT C
to
Participation Agreement
dated effective January 31, 2007

Operating Plan and Budget

[see attached]



--------------------------------------------------------------------------------

EXHIBIT D
to
Participation Agreement
dated effective January __, 2007

Nautilus Operating Agreement

[see attached]



--------------------------------------------------------------------------------

EXHIBIT E
to
Participation Agreement
dated effective January __, 2007

Area of Mutual Interest

An area within two miles of the outside boundaries of the East Poplar Unit and
Northwest Poplar Field depicted on the plat attached hereto.